DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending.

Claim Objections
Claim 1 is objected to because of the following informalities:

Claim 1 recites “A method to transmit a signal or a channel, the method comprising:”.  Thus, for clarity, the claim is objected to because the preamble should include a network node, user terminal, or user equipment in the preamble so that it is clear what is performing the method.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-5, 8-9, 11-12, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (Pub. No.: US 20190082456 A1), hereinafter KIM, in view of Wang et al. (Pub. No.: US 20220116167 A1), hereinafter Wang.

With respect to claim 1, KIM teaches A method to transmit a signal or a channel, the method comprising: 
receiving a configuration for spatial filters, wherein the spatial filters correspond to spatial relations with reference signals (RSs), respectively ([0269], The spatial filter of the PUCCH is associated with the TCI state, and may be configured through the RRC signaling. Therefore, even when receiving the TCI states through the DL-DCI, the UE may know the order of the spatial filters, applied to the PUCCHs only based on the order of the given TCI states. For convenience of explanation, the spatial filter applied to the PUCCH for transmitting the HARQ-ACK is illustrated as being configured using an ‘SRS resource indicator (SRI)’ in FIGS. 22 and 23 which will be described later); 
determining first and second spatial filters from the spatial filters, wherein the first and second spatial filters are different ([0334, 0365], determination of Spatial Filter for PUCCH Instances…Determination of Spatial Filter for PUSCH Instances).

KIM does not explicitly teach determining first and second numbers of repetitions, wherein the first and second numbers of repetitions are different; and transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is transmitted after the first number of repetitions.

However, Wang teaches determining first and second numbers of repetitions, wherein the first and second numbers of repetitions are different ([0056], the repetition indication information is “ON”, the repetition indication information is “OFF”); and transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is transmitted after the first number of repetitions ([0056], when the repetition indication information is “ON” and corresponds to a transmitting beam group of the base station with an identification 1, the base station may be indicated to use the same transmitting beam (or spatial filter)… When the repetition indication information is “OFF” and corresponds to the transmitting beam group of the base station with an identification 1, the base station may be indicated not to use the same transmitting beam (or spatial filter)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, determining first and second numbers of repetitions, wherein the first and second numbers of repetitions are different; and transmitting the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is transmitted after the first number of repetitions, into the teachings of KIM, in order to improve a transmission quality of a wireless communication system, optimize the configuration of channel transmission resources, and reduce resource overhead according to the aforementioned beam selection and signaling interaction (Wang, [0003]).

With respect to claim 2, the combination of KIM and Wang teaches the method of claim 1.  KIM teaches wherein the signal or the channel is one of: a physical uplink shared channel (PUSCH) ([0365]).

With respect to claim 4, the combination of KIM and Wang teaches the method of claim 1.  KIM teaches receiving a physical downlink control channel (PDCCH) that provides a downlink control information (DCI) format that includes a number of values for a corresponding number of fields ([0269]).

KIM does not explicitly teach determining the first and second numbers of repetitions from a value in the number of values of a field in the number of fields.

However, Wang teaches determining the first and second numbers of repetitions from a value in the number of values of a field in the number of fields ([0056], the repetition indication information is “ON”, the repetition indication information is “OFF”).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, determining the first and second numbers of repetitions from a value in the number of values of a field in the number of fields, into the teachings of KIM, in order to improve a transmission quality of a wireless communication system, optimize the configuration of channel transmission resources, and reduce resource overhead according to the aforementioned beam selection and signaling interaction (Wang, [0003]).

With respect to claim 5, the combination of KIM and Wang teaches the method of claim 1.  KIM does not explicitly teach wherein the first and second numbers of repetitions are included as information in the channel transmission.

However, Wang teaches wherein the first and second numbers of repetitions are included as information in the channel transmission ([0056], the repetition indication information is “ON”, the repetition indication information is “OFF”).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, wherein the first and second numbers of repetitions are included as information in the channel transmission, into the teachings of KIM, in order to improve a transmission quality of a wireless communication system, optimize the configuration of channel transmission resources, and reduce resource overhead according to the aforementioned beam selection and signaling interaction (Wang, [0003]).

With respect to claim 8, KIM teaches A user equipment (UE) comprising: 
a transceiver (see claim 17) configured to receive a configuration for spatial filters, wherein the spatial filters correspond to spatial relations with reference signals (RSs), respectively ([0269], The spatial filter of the PUCCH is associated with the TCI state, and may be configured through the RRC signaling. Therefore, even when receiving the TCI states through the DL-DCI, the UE may know the order of the spatial filters, applied to the PUCCHs only based on the order of the given TCI states. For convenience of explanation, the spatial filter applied to the PUCCH for transmitting the HARQ-ACK is illustrated as being configured using an ‘SRS resource indicator (SRI)’ in FIGS. 22 and 23 which will be described later); 
a processor, operably connected to the transceiver, the processor configured to determine (see claim 17): 
first and second spatial filters from the spatial filters, wherein the first and second spatial filters are different ([0334, 0365], determination of Spatial Filter for PUCCH Instances…Determination of Spatial Filter for PUSCH Instances).

KIM does not explicitly teach first and second numbers of repetitions, wherein the first and second numbers of repetitions are different, wherein the transceiver is further configured to transmit a signal or a channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions and wherein the second number of repetitions is transmitted after the first number of repetitions.

However, Wang teaches first and second numbers of repetitions ([0056]), 
wherein the first and second numbers of repetitions are different ([0056],, wherein the transceiver is further configured to transmit a signal or a channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions and wherein the second number of repetitions is transmitted after the first number of repetitions ([0056], when the repetition indication information is “ON” and corresponds to a transmitting beam group of the base station with an identification 1, the base station may be indicated to use the same transmitting beam (or spatial filter)… When the repetition indication information is “OFF” and corresponds to the transmitting beam group of the base station with an identification 1, the base station may be indicated not to use the same transmitting beam (or spatial filter)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, first and second numbers of repetitions, wherein the first and second numbers of repetitions are different, wherein the transceiver is further configured to transmit a signal or a channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions and wherein the second number of repetitions is transmitted after the first number of repetitions, into the teachings of KIM, in order to improve a transmission quality of a wireless communication system, optimize the configuration of channel transmission resources, and reduce resource overhead according to the aforementioned beam selection and signaling interaction (Wang, [0003]).

With respect to claim 9, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 11, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 12, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

With respect to claim 15, KIM teaches A base station (BS) comprising: 
a transceiver ([0072]) configured to transmit a configuration for spatial filters, wherein the spatial filters correspond to spatial relations with reference signals (RSs), respectively ([0269], The spatial filter of the PUCCH is associated with the TCI state, and may be configured through the RRC signaling. Therefore, even when receiving the TCI states through the DL-DCI, the UE may know the order of the spatial filters, applied to the PUCCHs only based on the order of the given TCI states. For convenience of explanation, the spatial filter applied to the PUCCH for transmitting the HARQ-ACK is illustrated as being configured using an ‘SRS resource indicator (SRI)’ in FIGS. 22 and 23 which will be described later); and 
a processor operably connected to the transceiver, the processor configured to determine ([0023]): 
first and second spatial filters from the spatial filters, wherein the first and second spatial filters are different ([0334, 0365], determination of Spatial Filter for PUCCH Instances…Determination of Spatial Filter for PUSCH Instances)., and first and second numbers of repetitions, 
wherein the first and second numbers of repetitions are different; and 
the transceiver configured to receive the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is received after the first number of repetitions.

KIM does not explicitly teach first and second numbers of repetitions, wherein the first and second numbers of repetitions are different; and the transceiver configured to receive the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is received after the first number of repetitions.

However, Wang teaches first and second numbers of repetitions ([0056]), wherein the first and second numbers of repetitions are different ([0056]); and the transceiver configured to receive the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is received after the first number of repetitions ([0056], when the repetition indication information is “ON” and corresponds to a transmitting beam group of the base station with an identification 1, the base station may be indicated to use the same transmitting beam (or spatial filter)… When the repetition indication information is “OFF” and corresponds to the transmitting beam group of the base station with an identification 1, the base station may be indicated not to use the same transmitting beam (or spatial filter)).

Therefore, it would have been obvious to one of the ordinary skills in the art before the effective filing data of the claimed invention to combine the teachings of Wang, first and second numbers of repetitions, wherein the first and second numbers of repetitions are different; and the transceiver configured to receive the signal or the channel using the first spatial filter for the first number of repetitions and using the second spatial filter for the second number of repetitions, wherein the second number of repetitions is received after the first number of repetitions, into the teachings of KIM, in order to improve a transmission quality of a wireless communication system, optimize the configuration of channel transmission resources, and reduce resource overhead according to the aforementioned beam selection and signaling interaction (Wang, [0003]).

With respect to claim 16, this claim recites the method of claim 2, and it is rejected for at least the same reasons.

With respect to claim 18, this claim recites the method of claim 4, and it is rejected for at least the same reasons.

With respect to claim 19, this claim recites the method of claim 5, and it is rejected for at least the same reasons.

Allowable Subject Matter

Claims 3, 6-7, 10, 13-14, 17, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Pub. No.: US 20200305088 A1; “NORY”, ([0132])

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIET TANG whose telephone number is (571)270-7193.  The examiner can normally be reached on M-F 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on (571) 272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KIET TANG/
Primary Examiner, Art Unit 2469